DETAILED ACTION
	This action is made in response to the request for continued examination filed on January 24, 2022.  This action is made non-final.
	Claims 1, 3-8, 10-15, 17-20, and 22-24 are pending. Claims 2, 9, and 16 were previously cancelled. Claim 21 is presently cancelled. Claim 24 is newly added. Claims 1, 8, 15, are 22-23 are currently amended. Claims 1, 8, and 15 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments filed January 24, 2022 have been fully considered but are not persuasive.
	Applicant argues the previous cited references fail to teach the newly added limitation “the customized annotations corresponding to developer input information 
	Applicant refers to various sections of paragraphs [0025]-[0026] of their originally filed specification for support of the amendment. The relied upon paragraphs recite that the “annotations 112 may indicate which of those properties are visible on UI 106 across one or more of the UI elements 104.” Accordingly, where the prior art teaches custom annotations corresponding to developer information associate with which properties are visible, then it meets the claimed limitation. Previously cited Foley teaches, in at least [0033], storing attributes for user interface objects wherein the attributes are set by a programmer according to a design preference or requirements for a particular user interface (i.e., custom annotations), wherein the attributes are stored in association with the corresponding objects as object definitions (i.e., embedded in the metadata) and further indicate a size, shape, position, visibility, label, etc. within the application (i.e., one or more adaptions of the UI within the particular application). As such, Foley teaches a method for testing user interfaces wherein custom annotations can be set by a developer wherein the custom annotations further indicate visibility of the object, and therefore, reads upon the claimed limitation.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 14, 15, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (USPPN: 2011/0088018; hereinafter Foley) in further view of Parvathy et al. (USPPN: 2007/0294586; hereinafter Parvathy).
As to claim 1, Foley teaches A method (e.g., see abstract) comprising: 
determining user interface (UI) settings, wherein the UI settings indicate a UI element to be rendered on a UI of an application (e.g., see Fig. 3, [0044] teaching receiving UI settings of UI elements to be rendered); 
determining metadata corresponding to the UI element, wherein the metadata indicates a format of data to be filled into the UI element (e.g., see Fig. 3, [0033], [0037], [0044] teaching determining data associated with the UI element which indicates the format of the data to be filled on the UI element); 
fetching data to be filled corresponding to the metadata (e.g., see Fig. 3, [0033], [0037], [0044] wherein the data for the object data is retrieved from a database); 
identifying a plurality of test procedures corresponding to the UI element (e.g., see Fig. 3, [0035]-[0038],  [0046], [0048] teaching identifying a plurality of tests corresponding to the UI element); 
determining customized annotations associated with the UI element, the customized annotations corresponding to developer input information associated with the validation of the UI element and being embedded in the metadata and indicating one or more adaptions of the UI within the particular application (e.g., see [0033] teaching set attributes of an object, by a developer, according to design preferences or requirements of a particular user interface (i.e., customized annotations), wherein the attributes are part of the object definitions in the database and indicate settings, position, and visibility of the element within the UI (i.e., embedded in the metadata and indicating one or more adaptions of the UI within the particular application and associated with the validation of the UI element in manner consistent with at least [0026] of Applicant’s originally filed specification). It is further noted the claimed limitation “the customized annotations corresponding to developer input information associated with the validation of the UI element” merely recites the type of data the customized annotations correspond to and is interpreted as an intended use and non-functional descriptive material. The claim limitation does not impart a patentable distinction as it is merely a description of how the customized annotations are to be used. Furthermore, the customized annotations corresponding to a type of data describes nonfunctional descriptive material and does not carry patentable weight. The functionality of the test and validation method is not affected by the type of data to which the customized annotations correspond. See MPEP 211.05(I));
identifying a plurality of states to be present in a rendering of the UI element based on the plurality of test procedures, the metadata, and the fetched data (e.g., see [0033]-[0040] teaching identifying a set of values that should be visible in a particular data element, which is consistent with at least [0036] and [0048] of Applicant’s originally filed specification as reading upon the limitation); 
validating a rendering of the UI element against the plurality of states (e.g., see [0031], [0041] wherein the functionality and accuracy of the UI is validated).
While Foley teaches testing and validating UI elements and further providing an indication thereof, Foley fails to explicitly teach providing a test report based on the validating.  
However, in the same field of endeavor of user interface testing, Parvathy teaches providing a test report based on the validating (e.g., see [0042] teaching a verify option of UI testing includes providing a log and/or other report of the results). Accordingly, it would have been obvious to one of ordinary skill in the art, to modify e.g., see [0042] of Parvathy).

As to claim 3, the rejection of claim 2 is incorporated. Foley further teach wherein the identifying comprises: identifying the plurality of states based at least in part on the customized annotations (e.g., see [0037] of Foley wherein the configuration attributes are used to identify values visible for the UI elements).  

As to claim 7, the rejection of claim 1 is incorporated. Parvathy further teaches wherein the test report indicates whether one or more attributes of the UI element and the fetched data as determined from the plurality of states were visible in the rendering of the UI (e.g., see [0041], [0042] teaching returning a report of the results including description of whether a verification was successful and/or the existence/visibility of an expected UI).

As to claims 8, 10 and 14, the claims are directed to the system implementing the method of claims 1, 3, and 7 and are similarly rejected.

As to claims 15 and 17, the claims are directed to the non-transitory computer-readable medium implementing the method of claims 1 and 3 and are similarly rejected.

As to claim 22, the rejection of claim 1 is incorporated. Foley further teaches wherein the customized annotations correspond to static and descriptive information (It is noted the claimed limitation merely recites the type of data the customized annotations correspond to and is interpreted as an intended use and non-functional descriptive material. The claim limitation does not impart a patentable distinction as it is merely a description of how the customized annotations are to be used. Furthermore, the customized annotations corresponding to a type of data describes nonfunctional descriptive material and does not carry patentable weight. The functionality of the test and validation method is not affected by the type of data to which the customized annotations correspond. See MPEP 211.05(I). Nonetheless, [0033] Foley teaches setting attributes of an object according to design preferences or requirements of a particular user interface (i.e., customized annotations, wherein the attributes are fixed and descriptive).


Claims 4-6, 11-13, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley and Parvathy, as applied above, and in further view of Seeman et al. (USPPN: 2005/0223360; hereinafter Seeman).

As to claim 4, the rejection of claim 2 is incorporated. While Foley and Parvathy teach each UI element contains settings, metadata, and annotations (e.g., see rejection above), Foley-Parvathy fail to teach generating a shell of the UI.  
However, in the same field of endeavor of testing user interface elements, Seeman teaches generating a shell of the UI including the UI element based on the UI settings, the metadata, and the customized annotations (e.g., see abstract, [0016], [0021], [0023], [0027] teaching generating a generic user interface test framework using all the directives of the underlying functions of each UI element).  Accordingly, it would have been obvious to modify Foley-Parvathy in view of Seeman in order to use a generic UI testing framework thus allowing users to quickly and easily test UI elements.

As to claim 5, the rejection of claim 4 is incorporated. Seeman further teaches generating the rendering of the UI element based on the shell and the fetched data (e.g., see [0008], [0024], [0032], [0035] wherein the generic UI and retrieved data are used to render the UI).  

As to claim 6, the rejection of claim 5 is incorporated. Seeman further teaches14706144.1Atty. Dkt. No. (1933 5970000) 191188US- 17 - displaying the rendering of the UI and the UI element, including the fetched data, in a browser (e.g., see [0030], [0034]-[0036] teaching the generic UI is implemented in a variety of applications including browser based applications).  

As to claims 11-13, the claims are directed to the system implementing the method of claims 4-6 and are similarly rejected.

As to claims 18-20, the claims are directed to the non-transitory computer-readable medium implementing the method of claims 4-6 and are similarly rejected.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley and Parvathy, as applied above, and in further view of Florian et al. (USPPN: 2017/0329581; hereinafter Florian).
As to claim 22, the rejection of claim 1 is incorporated. Foley-Parvathy fail to explicitly teach wherein the customized annotations correspond to developer information used to develop the UI (However, it is noted the claimed limitation merely recites the type of data the customized annotations correspond to and is interpreted as an intended use and non-functional descriptive material. The claim limitation does not impart a patentable distinction as it is merely a description of how the customized annotations are to be used. Furthermore, the customized annotations corresponding to a type of data describes nonfunctional descriptive material and does not carry patentable weight. The functionality of the test and validation method is not affected by the type of data to which the customized annotations correspond. See MPEP 211.05(I)).
While the claim limitation fails to impart patentable weight, for the purposes of compact prosecution and in the same field of endeavor of generating user interfaces, Florian teaches wherein the customized annotations correspond to dynamic information, the dynamic information being used to run an open data protocol service (e.g., see [0083], [0095] teaching annotations corresponding to dynamic information used to run open data protocol service). Accordingly, it would have been obvious to modify Foley-Parvathy in view of Florian in order to enable the development of UIs for user in different environment (e.g., see [0025] of Florian).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley and Parvathy, as applied above, and in further view of Ramesh et al. (USPPN: 2013/0212703; hereinafter Ramesh).

	As to claim 24, the rejection of claim 1 is incorporated. Foley-Parvathy fail to teach wherein the customized annotations indicate a subset of users to which the UI element is available.
	However, in the same field of endeavor of generating user interfaces, Ramesh teaches wherein the customized annotations indicate a subset of users to which the UI element is available (e.g., see [0021], [0042], [0072], [0086] teaching customizing UI elements to be available to a subset of users). Accordingly, it would have been obvious to modify Foley-Parvathy in view of Ramesh for providing role-based content such that only authenticated users have access to particular UI content (e.g., see [0005] of Ramesh).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Fridays 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO 

/Stella Higgs/Primary Examiner, Art Unit 2179